Citation Nr: 0111708	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-06 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for epididymitis with 
secondary infertility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1978 and from October 1980 to October 1983.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
January 2000 decision by the Department of Veterans Affairs 
(VA) Houston, Texas, Regional Office (RO), which denied 
service connection for epididymitis with secondary 
infertility.

Review of the claims file indicates that by June 2000 
decision, the RO denied reopening the veteran's claim for 
calluses on the right foot (service connection having been 
initially denied by June 1988 decision), as no new and 
material evidence had been submitted.  The record reflects 
that the veteran has not notified the RO of disagreement with 
that decision.  A claimant's timely filed notice of 
disagreement initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As the veteran has not addressed the issue of 
reopening a claim of service connection for right foot 
calluses in either a notice of disagreement, or in any other 
communication received since the June 2000 decision, the 
issue of entitlement to the same is not now before the Board.  
See 38 C.F.R. §§ 20.200, 20.201 (2000).

In March 2001, the veteran gave oral testimony during a 
videoconference hearing before the undersigned Member of the 
Board.  A transcript of the hearing is of record.


REMAND

The service medical records show in-service diagnosis and 
treatment of epididymitis on more than one occasion.  At the 
videoconference hearing in March 2001, the veteran reported 
that he was treated for epididymitis throughout his active 
service.  He testified that he continues to feel 
"aggravated" in the scrotal area.  He reported that while 
on active duty, a service physician reported that he was 
treated with medication that would render him sterile.

Clinical reports from a private physician, dated in July 
1997, reveal that analysis of the veteran's semen showed no 
sperm content.

The veteran underwent VA genitourinary examination in 
December 1999.  In its request for said examination, the RO 
expressly stated and asked: 

[The] vet treated in service on multiple 
occasions for epididymitis.  What is the 
probability that the condition is the 
cause of the veteran's claimed sterility?  
Please accomplish any test or studies 
indicated.

On VA examination in 1999, the physician noted the veteran's 
description of chronic testicular pain and increased 
tenderness following the in-service occurrences of 
epididymitis.  The physician described the in-service 
epididymitis as acute, and reported that it had resolved 
since the veteran's active service.  Objective examination 
revealed no cord abnormalities, but the examiner found a 
small epididymal cyst on the left head of the "epididymitis."  
Both testicles were atrophic and slightly tender to the 
touch.  Regarding the prior clinical and diagnostic findings 
of record, the examiner noted that there were no laboratory 
values on record other than the private physician's 1997 
semen analysis that revealed the absence of sperm.  The VA 
physician noted that with no urine culture data available on 
record, the diagnosis of epididymitis could not be confirmed.  
The physician further reported:

If the [veteran] had . . . left 
epididymitis as mentioned in his record, 
this is generally not associated with 
azoospermia that is evidenced on recent 
laboratory value.  This Urology Clinic at 
[this] VA Medical Center is not equipped 
to perform a full work-up for 
azoospermia.  Follow-up is recommended . 
. . for full evaluation of his 
azoospermia.  At the present time, the 
[veteran's] history of presumptive 
diagnosis of left epididymitis cannot be 
deemed as the cause of his infertility. 

Notably, the claims folder reflects that there was no 
additional follow-up examination, or clinical tests 
scheduled, pursuant to the VA examiner's recommendation that 
such was needed in order to fully evaluate the veteran's 
claim. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
U.S. Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Other provisions of the VCAA impose the following obligations 
on the Secretary (where they will be codified in title 38 
United States Code is noted in parentheses): 

(1) The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary (38 U.S.C.A. § 5103A(a));

(2) In the case of a claim for disability compensation, the 
assistance provided by the Secretary . . . shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1));

(3) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant): 

(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms 
of disability; and
(b) indicates that the disability or symptoms may be 
associated with the claimant's active . . . service; but 
(c) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(2)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Here, the physician performing VA examination in December 
1999 expressly noted that the VA facility where the 
examination occurred was not equipped to conduct a full work-
up for azoospermia.  Thus, the Board finds it apparent that 
the physician was unable to fulfill the RO's specific request 
and instructions to "accomplish any tests or studies 
indicated."  Moreover, the physician expressly recommended 
follow-up examination in order to provide a "full 
evaluation" of the veteran's claimed disability.  As the 
record indicates that neither the RO's request for 
performance of all indicated tests, nor the physician's 
recommendation for follow-up examination were acted upon, the 
Board finds it apparent that VA's duty to assist has not been 
met in this case.  

Accordingly, the Board concurs with the veteran's 
representative, who argued during the March 2001 video 
conference hearing that the 1999 VA examination was 
inadequate, inasmuch as no action was taken on the 
recommendation for follow-up examination at a medical 
facility equipped to fully evaluate the veteran's 
infertility, claimed secondary to inservice treatment of 
epididymitis. 

Because of the change in the law brought about by the VCAA, 
and because of an apparent lack of additional, recommended 
medical examination which may aid in substantiating the 
veteran's claim, a remand in this case is required for 
compliance with the duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).  While regretting the delay involved in remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand scrutiny of the 
United States Court of Appeals for Veterans Claims.

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (2000).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations.  38 C.F.R. § 3.655 (2000).  That 
regulation provides that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause" fails to report for 
such examination, the claim shall be rated based on the 
evidence of record.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment pertinent to his claim of 
service connection for epididymitis with 
secondary infertility.  After securing 
any necessary authorization, the RO 
should attempt to obtain copies of his 
complete treatment records from all 
sources identified which have not been 
previously secured.

2.  The veteran should be afforded 
appropriate VA examination, at an 
appropriate facility, to determine the 
nature and etiology of any epididymitis 
and/or infertility disability which may 
now be present.  The claims folder must 
be made available to the examiner(s) for 
review in conjunction with the 
examination; the examination report must 
reflect a review of pertinent evidence in 
the claims folder.  All indicated testing 
must be accomplished.  The examiner(s) 
must be asked to provide an opinion as to 
whether it is as likely as not that any 
epididymitis and/or infertility 
disability found is causally related to 
the veteran's active service.  A complete 
rationale for the conclusions reached 
should be provided by the examiner.

3.  The RO should carefully review the 
examination report(s) and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examinations, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  An appropriate opportunity should be 
allowed for response.  Then, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




